 



Exhibit 10.S
JOHNSON CONTROLS, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
ARTICLE 1.
PURPOSE AND DURATION
     Section 1.1. Purpose. The Johnson Controls, Inc. Executive Deferred
Compensation Plan (the “Plan”) permits certain employees of the Company and its
Affiliates to defer amounts otherwise payable or shares deliverable under
separate bonus or equity plans or programs maintained by the Company or an
Affiliate.
     Section 1.2. Duration. The Plan was originally effective on October 1,
2001, as a consolidation of the deferral features of various separate plans. The
Plan is amended and restated effective as of January 1, 2008. The Plan shall
remain in effect until terminated by the Board pursuant to Section 9.6.
ARTICLE 2.
DEFINITIONS AND CONSTRUCTION
     Section 2.1. Definitions. Wherever used in the Plan, the following terms
shall have the meanings set forth below and, where the meaning is intended, the
initial letter of the word is capitalized:
     (a) “Account” means the record keeping account or accounts maintained to
record the interest of each Participant under the Plan. An Account is
established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf, and may consist of such
subaccounts or balances as the Administrator may determine to be necessary or
appropriate.
     (b) “Act” means the Securities Act of 1933, as interpreted by regulations
and rules issued pursuant thereto, all as amended and in effect from time to
time. Any reference to a specific provision of the Act shall be deemed to
include reference to any successor provision thereto.
     (c) “Administrator” means the Employee Benefits Policy Committee of the
Company.
     (d) “Affiliate” means each entity that is required to be included in the
Company’s controlled group of corporations within the meaning of Code
Section 414(b), or that is under common control with the Company within the
meaning of Code Section 414(c); provided that for purposes of determining when a
Participant has incurred a Separation from Service, the phrase “at least 50
percent” shall be used in place of the phrase “at least 80 percent” in each
place that phrase appears in the regulations issued thereunder.
     (e) “Beneficiary” means the person(s) or entity(ies) designated by a
Participant to be his beneficiary for purposes of this Plan as provided in
Section 9.2.

 



--------------------------------------------------------------------------------



 



     (f) “Board” means the Board of Directors of the Company.
     (g) “Change of Control” has the meaning ascribed in Section 8.3.
     (h) “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to include reference to any successor provision thereto.
     (i) “Committee” means the Compensation Committee of the Board, which shall
consist of not less than two members of the Board, each of whom is also a
director of the Company and qualifies as a “non-employee director” for purposes
of Rule 16b-3 of the Exchange Act.
     (j) “Company” means Johnson Controls, Inc., and its successors as provided
in Section 9.8.
     (k) “Deferral” means the amount credited, in accordance with a
Participant’s election or as required by the Plan, to the Participant’s Account
in lieu of the payment in cash thereof, or the issuance of Shares with respect
thereto. Deferrals include the following:

  (1)   Annual Incentive Deferrals: A deferral of all or a portion of a
Participant’s performance cash award under the Johnson Controls, Inc. Annual
Incentive Performance Plan (or any successor plan thereto) and, with the consent
of the Administrator, any other annual bonus plan maintained by the Company or
an Affiliate.     (2)   Long-Term Incentive Deferrals: A deferral of all or a
portion of a Participant’s performance cash award under the Johnson Controls,
Inc. Long-Term Incentive Performance Plan (or any successor plan thereto) and,
with the consent of the Administrator, any other multi-year bonus plan
maintained by the Company or an Affiliate.     (3)   Share Deferrals: On or
before December 31, 2007, a deferral of the Shares that would have otherwise
been issued to a Participant in the form of restricted stock under any plan of
the Company providing for the grant of restricted stock. Effective January 1,
2008, Share Deferrals are not permitted under the Plan.     (4)   Deferred
Restricted Stock Dividends: A deferral of the dividends paid on restricted
shares granted under any plan of the Company while such shares are subject to a
period of restriction.

     (l) “ERISA” means the Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of ERISA
shall be deemed to include reference to any successor provision thereto.

2



--------------------------------------------------------------------------------



 



     (m) “Exchange Act” means the Securities Exchange Act of 1934, as
interpreted by regulations and rules issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the
Exchange Act shall be deemed to include reference to any successor provision
thereto.
     (n) “Fair Market Value” means with respect to a Share, except as otherwise
provided herein, the closing sales price on the New York Stock Exchange as of
4:00 p.m. EST on the date in question (or the immediately preceding trading day
if the date in question is not a trading day), and with respect to any other
property, such value as is determined by the Administrator.
     (o) “Investment Options” means the investment options offered under the
Johnson Controls Savings and Investment (401k) Plan (excluding the Company stock
fund) or any successor plan thereto, the Share Unit Account, and any other
alternatives made available by the Administrator, which shall be used for the
purpose of measuring hypothetical investment experience attributable to a
Participant’s Account.
     (p) “Participant” means an employee of the Company or any Affiliate who is
employed in the United States and is participating in the Company’s Stock
Ownership Program, and any other employee of the Company or any Affiliate who is
selected for participation under a Company or Affiliate plan described in
paragraph (k) and who is offered the ability (or is required) to make Deferrals
hereunder. Notwithstanding the foregoing, the Committee shall limit the
foregoing group of eligible employees to a select group of management and highly
compensated employees, as determined by the Committee in accordance with ERISA.
Where the context so requires, a Participant also means a former employee
entitled to receive a benefit hereunder.
     (q) “Plan Year” means the fiscal year of the Company.
     (r) “Separation from Service” means a Participant’s cessation of service
for the Company and all Affiliates within the meaning of Code Section 409A,
including the following rules:

  (1)   If a Participant takes a leave of absence from the Company or an
Affiliate for purposes of military leave, sick leave or other bona fide leave of
absence, the Participant’s employment will be deemed to continue for the first
six (6) months of the leave of absence, or if longer, for so long as the
Participant’s right to reemployment is provided by either by statute or by
contract; provided that if the leave of absence is due to the Participant’s
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of six (6)
months or more, and such impairment causes the Participant to be unable to
perform the duties of his position with the Company or an Affiliate or a
substantially similar position of employment, then the leave period may be
extended for up to a total of twenty-nine (29) months. If the period of the
leave exceeds the time periods set forth above and the Participant’s right to
reemployment is not provided by either

3



--------------------------------------------------------------------------------



 



      statute or contract, the Participant will be considered to have incurred a
Separation from Service on the first day following the time periods set forth
above.

  (2)   A Participant will be presumed to have incurred a Separation from
Service when the level of bona fide services performed by the Participant for
the Company and its Affiliates permanently decreases to a level equal to 20% or
less of the average level of services performed by the Participant for the
Company or its Affiliates during the immediately preceding thirty-six (36) month
period (or such lesser period of service).     (3)   The Participant will be
presumed not to have incurred a Separation from Service while the Participant
continues to provide bona fide services to the Company or an Affiliate in any
capacity (whether as an employee or independent contractor) at a level that is
at least 50% or more of the average level of services performed by the
Participant for the Company or its Affiliates during the immediately preceding
thirty-six (36) month period (or such lesser period of service).

     (s) “Share” means a share of common stock of the Company.
     (t) “Share Unit Account” means the account described in Article 7, which is
deemed invested in Shares.
     (u) “Share Units” means the hypothetical Shares that are credited to the
Share Unit Account in accordance with Article 7.
     (v) “Valuation Date” means each day when the United States financial
markets are open for business, as of which the Administrator will determine the
value of each Account and will make allocations to Accounts.
     Section 2.2. Construction. Wherever any words are used in the masculine,
they shall be construed as though they were used in the feminine in all cases
where they would so apply; and wherever any words are use in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.
     Section 2.3. Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

4



--------------------------------------------------------------------------------



 



ARTICLE 3.
PARTICIPATION
     Section 3.1. Effective Date. Each individual for whom an Account is
maintained under the Plan as of December 31, 2007, shall continue in
participation hereunder on January 1, 2008.
     Section 3.2. New Participants. Each employee of the Company or an Affiliate
shall automatically become a Participant on the date he makes (or is deemed to
make) a deferral election under Article 4.
ARTICLE 4.
DEFERRALS OF COMPENSATION
     Section 4.1. Annual Incentive Deferrals. A Participant may elect during the
first 180 days of the performance period for which an annual incentive award is
made, to have all or a part of the amount payable under his annual incentive
award (but not less than $1,000) deferred under this Plan. A Participant’s
election to defer an annual incentive award payment shall be effective only for
the award to which the election relates, and shall not carry over from award to
award. Notwithstanding the foregoing, if the Administrator determines that an
annual incentive award does not qualify as performance-based compensation within
the meaning of Code Section 409A, or determines that at the time of the election
described above the compensation payable under such award will be readily
ascertainable, then the Administrator may specify an earlier election period
consistent with the requirements of Code Section 409A. As of the end of the
election period, the Participant’s deferral election shall be irrevocable except
as provided in Section 4.4.
     Section 4.2. Long-Term Incentive Deferrals. A Participant may elect during
the first 180 days of the performance period for which a long-term incentive
award is made, to have all or a part of the amount payable under his long-term
incentive award (but not less than $1,000) deferred under this Plan. A
Participant’s election to defer a long-term incentive payment shall be effective
only for the award to which the election relates, and shall not carry over from
award to award. Notwithstanding the foregoing:
     (a) if the Administrator determines that a long-term incentive award
qualifies as performance-based compensation within the meaning of Code
Section 409A and that at the time of the election no portion of the compensation
payable under such award will be readily ascertainable, the Administrator may
specify a later election period, which in all events must be prior to the first
day of the final year of the performance period for such award (whether a
calendar year or the fiscal year of the Company or an Affiliate, as applicable),
or
     (b) if the Administrator determines that a long-term incentive award does
not qualify as performance-based compensation within the meaning of Code
Section 409A, or determines that at the time of the election described above the
compensation payable under such award will be readily ascertainable, then the
Administrator may specify an earlier election period consistent with the
requirements of Code Section 409A. .

5



--------------------------------------------------------------------------------



 



     As of the end of the election period, the Participant’s deferral election
shall be irrevocable except as provided in Section 4.4.
     Section 4.3. Deferral of Dividends on Restricted Stock. All cash dividends
paid with respect to restricted stock granted by the Company to a Participant
while such stock is subject to a period of restriction shall be automatically
deferred as Deferred Restricted Stock Dividends. Deferred Restricted Stock
Dividends shall be subject to the same risk of forfeiture as the restricted
shares to which such Deferrals relate.
     Section 4.4. Cancellation of Deferral Elections. If the Administrator
determines that a Participant’s deferral elections must be cancelled in order
for the Participant to receive a hardship distribution under the Johnson
Controls Savings and Investment (401k) Plan (or any successor plan thereto), or
any other 401(k) plan maintained by the Company or an Affiliate, the
Participant’s deferral election(s) shall be cancelled if permitted under Code
Section 409A. A Participant whose deferral election(s) are cancelled pursuant to
this Section 4.4 may make a new deferral election under Sections 4.1 or 4.2, and
pursuant to the requirements of Code Section 409A, with respect to future
incentive awards, unless otherwise prohibited by the Administrator.
     Section 4.5. Administration of Deferral Elections. All deferral elections
must be made in the form and manner and within such time periods as the
Administrator prescribes in order to be effective.
ARTICLE 5.
HYPOTHETICAL INVESTMENT OPTIONS
     Section 5.1. Investment Election. Amounts credited to a Participant’s
Account shall reflect the investment experience of the Investment Options
selected by the Participant, provided that Deferred Restricted Stock Dividends
shall be automatically deemed invested in the Share Unit Account. The
Participant may make an initial investment election at the time of enrollment in
the Plan in whole increments of one percent (1%). A Participant may also elect
to reallocate his or her Account, and may elect to allocate any future
Deferrals, among the various Investment Options in whole increments of one
percent (1%) from time to time as prescribed by the Administrator; provided that
prior to November 15, 2006, Share Deferrals and Deferred Restricted Stock
Dividends were not eligible for re-allocation out of the Share Unit Account. On
and after November 15, 2006, Share Deferrals and Deferred Restricted Stock
Dividends that are vested may be re-allocated out of the Share Unit Account,
subject to any restrictions on re-allocation as may be imposed by the Company.
Such investment elections shall remain in effect until changed by the
Participant. All investment elections shall become effective as soon as
practicable after receipt of such election by the Administrator, and must be
made in the form and manner and within such time periods as the Administrator
prescribes in order to be effective. In the absence of an effective election,
the Participant’s Account (to the extent the Plan does not require Deferrals to
be allocated to the Share Unit Account) shall be deemed invested in the default
fund specified for the Johnson Controls Inc. Savings and Investment (401k) Plan
(or any successor plan thereto).

6



--------------------------------------------------------------------------------



 



     On each Valuation Date, the Administrator (or its designee) shall credit
the deemed investment experience with respect to the selected (or required)
Investment Options to each Participant’s Account. Notwithstanding anything
herein to the contrary, the Company retains the right to allocate actual amounts
hereunder without regard to a Participant’s request.
     Section 5.2. Allocations to Investment Options.
     (a) Incentive Deferrals. Annual and Long-Term Incentive Deferrals will be
deemed invested in an Investment Option as of the date on which the deferrals
would have otherwise been paid to the Participant.
     (b) Deferred Restricted Stock Dividends. If a Participant is holding
restricted shares of the Company’s stock when the Company declares a cash
dividend on its Shares, the Participant’s Share Unit Account will be credited
with Deferred Restricted Stock Dividends, as of the date the cash dividend is
paid to the Company’s shareholders. The amount of Deferred Restricted Stock
Dividends credited to the Participant’s Stock Unit Account shall be determined
by multiplying the number of restricted shares held by such Participant on the
date the dividend is declared by the amount of the dividend paid on one Share.
     Section 5.3. Securities Law Restrictions. Notwithstanding anything to the
contrary herein, all elections under Article 5 or 6 by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation. In accordance with Section 9.3, the
Administrator may restrict additional transactions, rescind transactions, or
impose other rules and procedures, to the extent deemed desirable by the
Administrator in order to comply with the Exchange Act, including, without
limitation, application of the review and approval provisions of this
Section 5.3 to Participants who are not subject to Section 16 of the Exchange
Act.
     Section 5.4. Accounts are For Record Keeping Purposes Only. Plan Accounts
and the record keeping procedures described herein serve solely as a device for
determining the amount of benefits accumulated by a Participant under the Plan,
and shall not constitute or imply an obligation on the part of the Company or
any Affiliate to fund such benefits.
ARTICLE 6.
DISTRIBUTION OF ACCOUNTS
     Section 6.1. Form of Distribution. A Participant, at the time he makes an
initial deferral election under the Plan pursuant to any provision of Article 4,
shall elect the form of distribution with respect to each of the following
sub-accounts:
     (a) Annual Incentive Deferrals, including interest, earnings or losses
thereon.
     (b) Long-Term Incentive Deferrals, including interest, earnings or losses
thereon.
     On or before December 31, 2007, the Participant shall elect the form of
distribution with respect to any Share Deferrals, as adjusted for gains or
losses thereon, that are held in the Participant’s Share Unit Account as of that
date. Notwithstanding the foregoing, if a

7



--------------------------------------------------------------------------------



 



Participant receives a single lump sum payment of his or her vested Share
Deferrals under the Plan, any Share Deferrals vesting after such payment date
shall be paid in a single lump sum promptly (but not more than seventy-five
(75) days) after the vesting date.
     Such election shall be made in such form and manner as the Administrator
may prescribe, and shall be irrevocable. The election shall specify whether
distributions shall be made in a single lump sum or from two (2) to ten
(10) annual installments. In the absence of a distribution election with respect
to a particular subaccount, payment shall be made in ten (10) annual
installments.
     No distribution election shall be made with respect to Deferred Restricted
Stock Dividends, which are automatically paid in a lump sum as provided in
Section 6.2(b).
     Section 6.2. Time of Distribution.
     (a) Separation from Service. Upon a Participant’s Separation from Service
for any reason, the Participant, or his Beneficiary in the event of his death,
shall be entitled to payment of the amount accumulated in such Participant’s
Account.
     (b) Payment of Deferred Restricted Stock Dividends. Notwithstanding
anything herein to the contrary, the portion of the Participant’s Share Unit
Account that is related to Deferred Restricted Stock Dividends shall be paid to
the Participant in a lump sum within seventy-five (75) days of the date the
shares of restricted stock to which such Deferred Restricted Stock Dividends
relate vest and are no longer subject to a period of restriction.
     Section 6.3. Manner of Distribution. The Participant’s Account shall be
paid in cash in the following manner:

  (a)   Lump Sum. If payment is to be made in a lump sum,     (1)   for those
Participants whose Separation from Service occurs from January 1 through June 30
of a year, payment shall be made in the first calendar quarter of the following
year, and     (2)   for those Participants whose Separation from Service occurs
from July 1 through December 31 of a year, payment shall be made in the third
calendar quarter of the following year.

     The lump sum payment shall equal the balance of the Participant’s Account
as of the Valuation Date immediately preceding the distribution date.
Notwithstanding the foregoing, the portion of the Participant’s Share Unit
Account related to Deferred Restricted Stock Dividends shall be paid as provided
in Section 6.2(b).
     (b) Installments. If payment is to be made in annual installments, the
first annual payment shall be made:

8



--------------------------------------------------------------------------------



 



  (1)   for those Participants whose Separation from Service occurs from January
1 through June 30 of a year, in the first calendar quarter of the following
year, and     (2)   for those Participants whose Separation from Service occurs
during the period from July 1 through December 31 of a year, in the third
calendar quarter of the following year.

     The amount of the first annual payment shall equal the value of 1/10th (or
1/9th, 1/8th, 1/7th, etc. depending on the number of installments elected) of
the balance of the Participant’s Account as of the Valuation Date immediately
preceding the distribution date. All subsequent annual payments shall be made in
the first calendar quarter of each subsequent calendar year, and shall be in an
amount equal to the value of 1/9th (or 1/8th, 1/7th, 1/6th, etc. depending on
the number of installments elected) of the balance of the Participant’s Account
as of the Valuation Date immediately preceding the distribution date. The final
annual installment payment shall equal the then remaining balance of such
Account as of the Valuation Date preceding such final payment date.
     Notwithstanding the foregoing provisions, if the balance of a Participant’s
Account as of the Valuation Date immediately preceding a distribution date is
$50,000 or less, then the entire remaining balance of the Participant’s Account
shall be paid in a lump sum on such distribution date.
     Section 6.4. Distribution of Remaining Account Following Participant’s
Death. In the event of the Participant’s death prior to receiving all payments
due under this Article 6, the balance of the Participant’s Account shall be paid
to the Participant’s Beneficiary in a lump sum as soon as practicable after (but
not more than ninety (90) days following) the Participant’s death.
     Section 6.5. Tax Withholding. The Company shall have the right to deduct
from any deferral or payment made hereunder, or from any other amount due a
Participant, the amount of cash and/or Fair Market Value of Shares sufficient to
satisfy the Company’s or Affiliate’s foreign, federal, state or local income tax
withholding obligations with respect to such deferral (or vesting thereof) or
payment. In addition, if prior to the date of distribution of any amount
hereunder, the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due, the
Participant’s Account balance shall be reduced by the amount needed to pay the
Participant’s portion of such tax, plus an amount equal to the withholding taxes
due under federal, state or local law resulting from the payment of such FICA
tax, and an additional amount to pay the additional income tax at source on
wages attributable to the pyramiding of the Code Section 3401 wages and taxes,
but no greater than the aggregate of the FICA tax amount and the income tax
withholding related to such FICA tax amount.
     Section 6.6. Offset. The Company shall have the right to offset from any
amount payable hereunder any amount that the Participant owes to the Company or
to any Affiliate without the consent of the Participant (or his Beneficiary, in
the event of the Participant’s death).

9



--------------------------------------------------------------------------------



 



     Section 6.7. Additional Payment Provisions.

  (a)   Acceleration of Payment. Notwithstanding the foregoing:     (1)   If an
amount deferred under this Plan is required to be included in income under Code
Section 409A prior to the date such amount is actually distributed, a
Participant shall receive a distribution, in a lump sum within ninety (90) days
after the Plan fails to meet the requirements of Code Section 409A, of the
amount required to be included in the Participant’s income as a result of such
failure.     (2)   If an amount under the Plan is required to be immediately
distributed in a lump sum under a domestic relations order within the meaning of
Code Section 414(p)(1)(B), it may be distributed according to the terms of such
order, provided the Participant holds the Administrator harmless with respect to
such distribution. The Plan shall not distribute amounts required to be
distributed under a domestic relations order other than in the limited
circumstance specifically stated herein.     (b)   Delay in Payment.
Notwithstanding the foregoing:     (1)   If a distribution required under the
terms of this Plan would jeopardize the ability of the Company or an Affiliate
to continue as a going concern, the Company or the Affiliate shall not be
required to make such distribution. Rather, the distribution shall be delayed
until the first date that making the distribution does not jeopardize the
ability of the Company or of an Affiliate to continue as a going concern. Any
distribution delayed under this provision shall be treated as made on the date
specified under the terms of this Plan.     (2)   If the distribution will
violate the terms of Section 16(b) of the Exchange Act or other Federal
securities laws, or any other applicable law, then the distribution shall be
delayed until the earliest date on which making the distribution will not
violate such law.

ARTICLE 7.
RULES WITH RESPECT TO SHARE UNITS
     Section 7.1. Valuation of Share Unit Account. When any amounts are to be
allocated to a Share Unit Account (whether in the form of Deferrals or amounts
that are deemed re-allocated from another Investment Option), such amount shall
be converted to whole and fractional Share Units, with fractional units
calculated to three decimal places, by dividing the amount to be allocated by
the Fair Market Value of a Share on the effective date of such allocation. If
any dividends or other distributions are paid on Shares while a Participant has
Share Units credited to his Account, such Participant shall be credited with
Deferred Restricted Stock Dividends equal to the amount of the cash dividend
paid or Fair Market Value of other property distributed on one Share, multiplied
by the number of Share Units credited to the Participant’s Share Unit Account on
the date the dividend is declared. The Deferred Restricted

10



--------------------------------------------------------------------------------



 



Stock Dividends credited to the Participant shall be converted into additional
Share Units as provided above using the Fair Market Value of a Share on the date
the dividend is paid or distributed. Any other provision of this Plan to the
contrary notwithstanding, if a dividend is paid on Shares in the form of a right
or rights to purchase shares of capital stock of the Company or any entity
acquiring the Company, no additional Share Units shall be credited to the
Participant’s Share Unit Account with respect to such dividend, but each Share
Unit credited to a Participant’s Share Unit Account at the time such dividend is
paid, and each Share Unit thereafter credited to the Participant’s Share Unit
Account at a time when such rights are attached to Shares, shall thereafter be
valued as of any point in time on the basis of the aggregate of the then Fair
Market Value of one Share plus the then Fair Market Value of such right or
rights then attached to one Share.
     Section 7.2. Transactions Affecting Common Stock. In the event of any
merger, share exchange, reorganization, consolidation, recapitalization, stock
dividend, stock split or other change in corporate structure of the Company
affecting Shares, the Committee may make appropriate equitable adjustments with
respect to the Share Units credited to the Share Unit Account of each
Participant, including without limitation, adjusting the date as of which such
units are valued and/or distributed, as the Committee determines is necessary or
desirable to prevent the dilution or enlargement of the benefits intended to be
provided under the Plan.
     Section 7.3. No Shareholder Rights With Respect to Share Units         .
Participants shall have no rights as a stockholder pertaining to Share Units
credited to their Accounts. No Participant or Beneficiary shall have any right
to receive a distribution of Company stock under this Plan. All distributions
from the Participant’s Share Unit Account are made in cash.
ARTICLE 8.
SPECIAL RULES APPLICABLE IN THE EVENT OF A
CHANGE OF CONTROL OF THE COMPANY
     Section 8.1. Acceleration of Payments. Notwithstanding any other provision
of this Plan, within 30 days after a Change of Control, each Participant (or any
Beneficiary thereof entitled to receive payments hereunder), including
Participants (or Beneficiaries) receiving installment payments under the Plan,
shall be entitled to receive a lump sum payment in cash of all amounts
accumulated in such Participant’s Account. Such payment shall be made as soon as
practicable (but not more than ninety (90) days) following the Change of
Control.
     In determining the amount accumulated in a Participant’s Share Unit
Account, each Share Unit shall have a value equal to the higher of (a) the
highest reported sales price, regular way, of a share of the Company’s common
stock on the Composite Tape for New York Stock Exchange Listed Stocks (the
“Composite Tape”) during the sixty (60)-day period prior to the date of the
Change of Control of the Company and (b) if the Change of Control of the Company
is the result of a transaction or series of transactions described in
Section 8.2(a), the highest price per Share of the Company paid in such
transaction or series of transactions.
     Section 8.2. Definition of a Change of Control. A Change of Control means
any of the following events, provided that each such event would constitute a
change of control within the meaning of Code Section 409A:

11



--------------------------------------------------------------------------------



 



     (a) The acquisition, other than from the Company, by any individual, entity
or group of beneficial ownership (within the meaning of Rule l3d-3 promulgated
under the Exchange Act), including in connection with a merger, consolidation or
reorganization, of more than either:

  (1)   Fifty percent (50%) of the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or     (2)   Thirty-five
percent (35%) of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Company Voting Securities”),

provided, however, that any acquisition by (x) the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (y) any corporation with
respect to which, following such acquisition, more than sixty percent (60%) of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the Outstanding Company Common Stock
and Company Voting Securities, as the case may be, shall not constitute a Change
in Control of the Company; or
     (b) Individuals who, as of January 1, 2005, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board during any twelve (12)-month period, provided that any individual becoming
a director subsequent to January 1, 2005, whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board; or
     (c) A complete liquidation or dissolution of the Company or sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than sixty percent (60%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such sale or disposition in substantially the same proportion as their
ownership of the Outstanding Company Common Stock and Company Voting Securities,
as the case may be, immediately prior to such sale or disposition. For purposes
hereof, “a sale or other disposition of all or substantially all of the assets
of the Company” will not be deemed to have occurred if the sale involves assets
having a total gross fair market value of less than forty percent (40%) of the
total gross fair market value of all assets of the Company immediately prior to
the acquisition. For this purpose, “gross fair market value” means the value of
the assets without regard to any liabilities associated with such assets.

12



--------------------------------------------------------------------------------



 



     For purposes of this Section 8.2, persons will not be considered to be
acting as a “group” solely because they purchase or own stock of the Company at
the same time, or as a result of the same public offering. However, persons will
be considered to be acting as a “group” if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in the Company and any other corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in
such corporation only with respect to the ownership in that corporation prior to
the transaction giving rise to the change and not with respect to the ownership
interest in the Company.
     Section 8.3. Maximum Payment Limitation.
     (a) Limit on Payments. Except as provided in subsection (b) below, if any
portion of the payments or benefits described in this Plan or under any other
agreement with or plan of the Company or an Affiliate (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment”, then the Total
Payments to be made to the Participant shall be reduced such that the value of
the aggregate Total Payments that the Participant is entitled to receive shall
be one dollar ($1) less than the maximum amount which the Participant may
receive without becoming subject to the tax imposed by Section 4999 of the Code
or which the Company may pay without loss of deduction under Section 280G(a) of
the Code. The terms “excess parachute payment” and “parachute payment” shall
have the meanings assigned to them in Section 280G of the Code, and such
“parachute payments” shall be valued as provided therein. Present value shall be
calculated in accordance with Section 280G(d)(4) of the Code. Within forty
(40) days following delivery of notice by the Company to the Participant of its
belief that there is a payment or benefit due the Participant which will result
in an excess parachute payment, the Participant and the Company, at the
Company’s expense, shall obtain the opinion (which need not be unqualified) of
nationally recognized tax counsel selected by the Company’s independent auditors
and acceptable to the Participant in his sole discretion (which may be regular
outside counsel to the Company), which opinion sets forth (1) the amount of the
Base Period Income, (2) the amount and present value of Total Payments and (3)
the amount and present value of any excess parachute payments determined without
regard to the limitations of this Section. As used in this Section, the term
“Base Period Income” means an amount equal to the Participant’s “annualized
includible compensation for the base period” as defined in Section 280G(d)(1) of
the Code. For purposes of such opinion, the value of any noncash benefits or any
deferred payment or benefit shall be determined by the Company’s independent
auditors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code, which determination shall be evidenced in a certificate of such auditors
addressed to the Company and the Participant. Such opinion shall be addressed to
the Company and the Participant and shall be binding upon the Company and the
Participant. If such opinion determines that there would be an excess parachute
payment, the payments hereunder that are includible in Total Payments or any
other payment or benefit determined by such counsel to be includible in Total
Payments shall be reduced or eliminated as specified by the Participant in
writing delivered to the Company within thirty (30) days of his receipt of such
opinion or, if the Participant fails to so notify the Company, then as the
Company shall reasonably determine, so that under the bases of calculations set
forth in such opinion there will be no excess parachute payment. If such legal
counsel so requests in connection with the opinion required by this Section, the
Participant and the Company shall

13



--------------------------------------------------------------------------------



 



obtain, at the Company’s expense, and the legal counsel may rely on in providing
the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Participant. If the provisions of Sections 280G and 4999 of the Code are
repealed without succession, then this Section shall be of no further force or
effect.
     (b) Employment Contract Governs. The provisions of subsection (a) above
shall not apply to a Participant whose employment is governed by an employment
contract that provides for Total Payments in excess of the limitation described
in subsection (a) above.
ARTICLE 9.
GENERAL PROVISIONS
     Section 9.1. Administration.
     (a) General. The Committee shall have overall discretionary authority with
respect to administration of the Plan; provided that the Administrator shall
have discretionary authority and responsibility for the general operation and
daily administration of the Plan and to decide claims and appeals as specified
herein. If at any time the Committee shall not be in existence or not be
composed of members of the Board who qualify as “non-employee directors”, then
all determinations affecting Participants who are subject to Section 16 of the
Exchange Act shall be made by the full Board, and all determinations affecting
other Participants shall be made by the Board or an officer of the Company or
other committee appointed by the Board (with the assistance of the
Administrator). The Committee or Administrator may, in its discretion, delegate
any or all of its authority and responsibility; provided that the Committee
shall not delegate authority and responsibility with respect to non-ministerial
functions that relate to the participation by Participants who are subject to
Section 16 of the Exchange Act at the time any such delegated authority or
responsibility is exercised. To the extent of any such delegation, any
references herein to the Committee or Administrator, as applicable, shall be
deemed references to such delegatee. Interpretation of the Plan shall be within
the sole discretion of the Committee or the Administrator with respect to their
respective duties hereunder. If any delegatee of the Committee or the
Administrator shall also be a Participant or Beneficiary, any determinations
affecting the delegatee’s participation in the Plan shall be made by the
Committee or Administrator, as applicable.
     (b) Authority and Responsibility. In addition to the authority specifically
provided herein, the Committee and Administrator shall have the discretionary
authority to take any action or make any determination deemed necessary for the
proper administration of the Plan with regard to the respective duties of each
under the Plan, including but not limited to: (1) prescribe rules and
regulations for the administration of the Plan; (2) prescribe forms for use with
respect to the Plan; (3) interpret and apply all of the Plan’s provisions,
reconcile inconsistencies or supply omissions in the Plan’s terms; (4) make
appropriate determinations, including factual determinations, and calculations;
and (5) prepare all reports required by law. Any action taken by the Committee
shall be controlling over any contrary action of the Administrator. The
Committee and the Administrator may delegate their ministerial duties to third
parties and to the extent such delegation, references to the Committee or
Administrator herein shall mean such delegates, if any.

14



--------------------------------------------------------------------------------



 



     (c) Decisions Binding. The Committee’s and Administrator’s determinations
shall be final and binding on all parties with an interest hereunder, unless
determined to be arbitrary and capricious.
     (d) Procedures of the Committee. The Committee’s determinations must be
made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written consent, which
sets forth the action, is signed by each member of the Committee and filed with
the minutes for proceedings of the Committee. A majority of the entire Committee
shall constitute a quorum for the transaction of business. The Administrator’s
determinations shall be made in accordance with such procedures it establishes.
     (e) Indemnification. Service on the Committee or as an Administrator shall
constitute service as a director or officer of the Company so that the Committee
and Administrator members shall be entitled to indemnification, limitation of
liability and reimbursement of expenses with respect to their Committee or
Administrator services to the same extent that they are entitled under the
Company’s By-laws and Wisconsin law for their services as directors or officers
of the Company.
     Section 9.2. Designation of Beneficiary. Each Participant may designate a
Beneficiary in such form and manner and within such time periods as the
Administrator may prescribe. A Participant can change his beneficiary
designation at any time, provided that each beneficiary designation shall revoke
the most recent designation, and the last designation received by the
Administrator while the Participant was alive shall be given effect. If a
Participant designates a Beneficiary without providing in the designation that
the Beneficiary must be living at the time of distribution, the designation
shall vest in the Beneficiary the distribution payable after the Participant’s
death, and such distribution if not paid by the Beneficiary’s death shall be
made to the Beneficiary’s estate. In the event there is no valid beneficiary
designation in effect at the time of the Participant’s death, in the event the
Participant’s designated Beneficiary does not survive the Participant, or in the
event that the beneficiary designation provides that the Beneficiary must be
living at the time of distribution and such designated Beneficiary does not
survive to the distribution date, the Participant’s estate will be deemed the
Beneficiary and will be entitled to receive payment. If a Participant designates
his spouse as a beneficiary, such beneficiary designation automatically shall
become null and void on the date the Administrator receives notice of the
Participant’s divorce or legal separation.
     Section 9.3. Restrictions to Comply with Applicable Law. All transactions
under the Plan are intended to comply with all applicable conditions of
Rule 16b-3 under the Exchange Act. The Committee and Administrator shall
administer the Plan so that transactions under the Plan will be exempt from or
comply with Section 16 of the Exchange Act, and shall have the right to restrict
or rescind any transaction, or impose other rules and requirements, to the
extent it deems necessary or desirable for such exemption or compliance to be
met.
     Section 9.4. Claims Procedures.
     (a) Initial Claim. If a Participant or Beneficiary (the “claimant”)
believes that he is entitled to a benefit under the Plan that is not provided,
the claimant or his legal

15



--------------------------------------------------------------------------------



 



representative shall file a written claim for such benefit with the
Administrator within ninety (90) days of the date the payment that is in dispute
should have been made. The Administrator shall review the claim and render a
decision within ninety (90) days following the receipt of the claim; provided
that the Administrator may determine that an additional ninety (90)-day
extension is necessary due to circumstances beyond the Administrator’s control,
in which event the Administrator shall notify the claimant prior to the end of
the initial period that an extension is needed, the reason therefor, and the
date by which the Administrator expects to render a decision. If the claimant’s
claim is denied in whole or part, the Administrator shall provide written notice
to the claimant of such denial. The written notice shall include: the specific
reason(s) for the denial; reference to specific Plan provisions upon which the
denial is based; a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of which such
material or information is necessary; and a description of the Plan’s review
procedures (as set forth in subsection (b)) and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse determination upon
review.
     (b) Request for Appeal. The claimant has the right to appeal the
Administrator’s decision by filing a written appeal to the Administrator within
sixty (60) days after the claimant’s receipt of the Administrator’s decision,
although to avoid penalties under Code Section 409A, the claimant’s appeal must
be filed within one hundred eighty (180) days of the date payment could have
been timely made in accordance with the terms of the Plan and pursuant to
Regulations promulgated under Code Section 409A. The claimant will have the
opportunity, upon request and free of charge, to have reasonable access to and
copies of all documents, records and other information relevant to the
claimant’s appeal. The claimant may submit written comments, documents, records
and other information relating to his claim with the appeal. The Administrator
will review all comments, documents, records and other information submitted by
the claimant relating to the claim, regardless of whether such information was
submitted or considered in the initial claim determination. The Administrator
shall make a determination on the appeal within sixty (60) days after receiving
the claimant’s written appeal; provided that the Administrator may determine
that an additional sixty (60)-day extension is necessary due to circumstances
beyond the Administrator’s control, in which event the Administrator shall
notify the claimant prior to the end of the initial period that an extension is
needed, the reason therefor and the date by which the Administrator expects to
render a decision. If the claimant’s appeal is denied in whole or part, the
Administrator shall provide written notice to the claimant of such denial. The
written notice shall include: the specific reason(s) for the denial; reference
to specific Plan provisions upon which the denial is based; a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, and other information relevant
to the claimant’s claim; and a statement of the claimant’s right to bring a
civil action under section 502(a) of ERISA. If the claimant does not receive a
written decision within the time period(s) described above, the appeal shall be
deemed denied on the last day of such period(s).
     (c) ERISA Fiduciary. For purposes of ERISA, the Committee shall be
considered the named fiduciary under the Plan and the plan administrator, except
with respect to claims and appeals, for which the Administrator shall be
considered the named fiduciary.

16



--------------------------------------------------------------------------------



 



     Section 9.5. Participant Rights Unsecured.
     (a) Unsecured Claim. The right of a Participant or his Beneficiary to
receive a distribution hereunder shall be an unsecured claim, and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his Account or any other specific assets of the Company or an
Affiliate. The right of a Participant or Beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered, or transferred, except as
permitted under Section 6.8(a)(2) or 9.2. The rights of a Participant hereunder
are exercisable during the Participant’s lifetime only by him or his guardian or
legal representative.
     (b) Contractual Obligation. The Company or an Affiliate may authorize the
creation of a trust or other arrangements to assist it in meeting the
obligations created under the Plan, subject to the restrictions on funding such
trust or arrangement imposed by Code Sections 409A(b)(2) or (3). However, any
liability to any person with respect to the Plan shall be based solely upon any
contractual obligations that may be created pursuant to the Plan. No obligation
of the Company or an Affiliate shall be deemed to be secured by any pledge of,
or other encumbrance on, any property of the Company or any Affiliate. Nothing
contained in this Plan and no action taken pursuant to its terms shall create or
be construed to create a trust of any kind, or a fiduciary relationship between
the Company or an Affiliate and any Participant or Beneficiary, or any other
person.
     (c) No Right to Employment. Participation in this Plan, or any
modifications thereof, or the payments of any benefits hereunder, shall not be
construed as giving to any person any right to be retained in the service of the
Company or any Affiliate, limiting in any way the right of the Company or any
Affiliate to terminate such person’s employment at any time, evidencing any
agreement or understanding that the Company or any Affiliate will employ such
person in any particular position or any particular rate of compensation or
guaranteeing such person any right to receive any other form or amount of
remuneration from the Company or any Affiliate.
     Section 9.6. Amendment or Termination of Plan.
     (a) Amendment. The Committee may at any time amend the Plan, including but
not limited to modifying the terms and conditions applicable to (or otherwise
eliminating) Deferrals to be made on or after the amendment date to the extent
not prohibited by Code Section 409A; provided, however, that no amendment may
reduce or eliminate any Account balance accrued to the date of such amendment
(except as such Account balance may be reduced as a result of investment losses
allocable to such Account) without a Participant’s consent except as otherwise
specifically provided herein; and provided further that the Board must approve
any amendment that expands the class of employees eligible for participation
under the Plan, that materially increases the benefits provided under the Plan
or that is required to be approved by the Board by any applicable law or the
listing requirements of the national securities exchange upon which the
Company’s common stock is then traded . In addition, the Administrator may at
any time amend the Plan to make administrative changes and changes necessary to
comply with applicable law.

17



--------------------------------------------------------------------------------



 



     (b) Termination. The Committee may terminate the Plan in accordance with
the following provisions. Upon termination of the Plan, any deferral elections
then in effect shall be cancelled to the extent permitted by Code Section 409A.
Upon termination of the Plan, the Committee may authorize the payment of all
amounts accrued under the Plan in a single sum payment without regard to any
distribution election then in effect, only in the following circumstances:

  (1)   The Plan is terminated within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with the approval of a bankruptcy
court pursuant to 11 U.S.C. §503(b)(1)(A). In such event, the single sum payment
must be distributed by the latest of: (A) the last day of the calendar year in
which the Plan termination occurs, (B) the first calendar year in which the
amount is no longer subject to a substantial risk of forfeiture, or (C) the
first calendar year in which payment is administratively practicable.     (2)  
The Plan is terminated at any other time, provided that such termination does
not occur proximate to a downturn in the financial health of the Company or an
Affiliate, and all other plans required to be aggregated with this Plan under
Code Section 409A are also terminated and liquidated. In such event, the single
sum payment shall be paid no earlier than twelve (12) months (and no later than
twenty-four (24) months) after the date of the Plan’s termination.
Notwithstanding the foregoing, any payment that would otherwise be paid during
the twelve (12)-month period beginning on the Plan termination date pursuant to
the terms of the Plan shall be paid in accordance with such terms. In addition,
the Company or any Affiliate shall be prohibited from adopting a similar
arrangement within three (3) years following the date of the Plan’s termination.

     Section 9.7. Administrative Expenses. Costs of establishing and
administering the Plan will be paid by the Company and its participating
Affiliates.
     Section 9.8. Successors and Assigns. This Plan shall be binding upon and
inure to the benefit of the Company, its successors and assigns and the
Participants and their heirs, executors, administrators, and legal
representatives.
     Section 9.9. Governing Law; Limitation on Actions; Dispute Resolution.
     (a) Governing Law. This Plan is intended to be a plan of deferred
compensation maintained for a select group of management or highly compensated
employees as that term is used in ERISA, and shall be interpreted so as to
comply with the applicable requirements thereof. In all other respects, the Plan
is to be construed and its validity determined according to the laws of the
State of Wisconsin (without reference to conflict of law principles thereof) to
the extent such laws are not preempted by federal law.

18



--------------------------------------------------------------------------------



 



     (b) Limitation on Actions. Any action or other legal proceeding with
respect to the Plan may be brought only after the claims and appeals procedures
of Section 9.4 are exhausted and only within period ending on the earlier of
(1) one year after the date claimant receives notice or deemed notice of a
denial upon appeal under Section 9.4(b), or (2) the expiration of the applicable
statute of limitations period under applicable federal law. Any action or other
legal proceeding not adjudicated under ERISA must be arbitrated in accordance
with the provisions of subsection (c).

  (c)   Arbitration.     (1)   Application. Notwithstanding any employee
agreement in effect between a Participant and the Company or any Affiliate, if a
Participant or Beneficiary brings a claim that relates to benefits under this
Plan that is not covered under ERISA, and regardless of the basis of the claim
(including but not limited to, actions under Title VII, wrongful discharge,
breach of employment agreement, etc.), such claim shall be settled by final
binding arbitration in accordance with the rules of the American Arbitration
Association (“AAA”) and judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof.     (2)   Initiation of
Action. Arbitration must be initiated by serving or mailing a written notice of
the complaint to the other party. Normally, such written notice should be
provided to the other party within one year (365 days) after the day the
complaining party first knew or should have known of the events giving rise to
the complaint. However, this time frame may be extended if the applicable
statute of limitation provides for a longer period of time. If the complaint is
not properly submitted within the appropriate time frame, all rights and claims
that the complaining party has or may have against the other party shall be
waived and void. Any notice sent to the Company shall be delivered to:        
Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591         The notice must identify and describe the
nature of all complaints asserted and the facts upon which such complaints are
based. Notice will be deemed given according to the date of any postmark or the
date of time of any personal delivery.     (3)   Compliance with Personnel
Policies. Before proceeding to arbitration on a complaint, the Participant or
Beneficiary must initiate and participate in any complaint resolution procedure
identified in the Company’s or Affiliate’s personnel policies. If the claimant
has not initiated the complaint resolution procedure before initiating
arbitration on a

19



--------------------------------------------------------------------------------



 



      complaint, the initiation of the arbitration shall be deemed to begin the
complaint resolution procedure. No arbitration hearing shall be held on a
complaint until any applicable complaint resolution procedure has been
completed.

  (4)   Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under policy, the awarding of
punitive damages, the issuance of any injunction, costs and attorney’s fees to
the extent permitted by law, or the imposition of sanctions for abuse of the
arbitration process. The arbitrator’s award must be rendered in a writing that
sets forth the essential findings and conclusions on which the arbitrator’s
award is based.     (5)   Representation and Costs. Each party may be
represented in the arbitration by an attorney or other representative selected
by the party. The Company or Affiliate shall be responsible for its own costs,
the AAA filing fee and all other fees, costs and expenses of the arbitrator and
AAA for administering the arbitration. The claimant shall be responsible for his
attorney’s or representative’s fees, if any. However, if any party prevails on a
statutory claim which allows the prevailing party costs and/or attorneys’ fees,
the arbitrator may award costs and reasonable attorneys’ fees as provided by
such statute.     (6)   Discovery; Location; Rules of Evidence. Discovery will
be allowed to the same extent afforded under the Federal Rules of Civil
Procedure. Arbitration will be held at a location selected by the Company. AAA
rules notwithstanding, the admissibility of evidence offered at the arbitration
shall be determined by the arbitrator who shall be the judge of its materiality
and relevance. Legal rules of evidence will not be controlling, and the standard
for admissibility of evidence will generally be whether it is the type of
information that responsible people rely upon in making important decisions.    
(7)   Confidentiality. The existence, content or results of any arbitration may
not be disclosed by a party or arbitrator without the prior written consent of
both parties. Witnesses who are not a party to the arbitration shall be excluded
from the hearing except to testify.

20